Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/11/2022. As directed by the amendment, claims 1-5 and 7-11 have been amended and no claims have been canceled or added. Thus, claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2017/0296418) in view of Velazquez (2017/0252254), and further in view of Jacobsen et al (2011/0214524).
	Regarding claim 1, Lee discloses an assisted exoskeleton rehabilitation device (Fig. 1), device comprising: a back structure (Fig. 1 depicts a back structure) comprising a back crossbeam (Fig. 1, upper limb frame 11 is a crossbeam), a back supporting panel (Fig. 1 depicts a back panel with should straps), and a shoulder pneumatic muscle element mounted on the back supporting panel (Fig. 2, muscle device 2) comprising pneumatic muscle elements that would serve to extend and flex the shoulder of the user); an arm structure (Fig. 1, upper arm mechanism 13 and lower arm mechanism 15 form an arm structure); a shoulder joint assembly that connects the arm structure to an upper end of the back structure (Fig. 1, should joint mechanism 12); wherein an upper end of the back supporting panel is fixedly connected to the back crossbeam (Fig. 1, the upper end of the back supporting panel is connected to the upper limb frame 11), wherein the shoulder joint assembly comprises a curved shoulder joint connecting panel (Fig. 1, shoulder joint mechanism 12 is depicted as having a curved, articulated connecting panel), a shoulder traction line (Fig. 1, transmission device 23), a first hinge mechanism (Fig. 1, shoulder joint mechanism 12 has a first hinge for bending and stretching of the shoulder joint; [0032] discloses that the device targets actuating the shoulder in the bending and stretching motions), and a second hinge mechanism (Fig. 1, shoulder joint mechanism 12 depicts the curved panel as being articulated, thereby allowing for adduction/abduction; [0032] discloses that the wearer of the device would be free to perform internal and external rotation of the shoulder, thereby indicated a hinge mechanism allowing for such a movement), wherein one end of the shoulder joint connecting panel is connected to the upper end of the arm structure by the first hinge mechanism to form a bend-stretch revolute pair of the shoulder joint assembly (Fig. 1, the distal end of the shoulder joint mechanism 12 connects to the upper arm mechanism 13 and allows for bending and stretching of the shoulder joint), wherein the other end of the shoulder joint connecting panel is connected to the back crossbeam by the second hinge mechanism to form an abduction-adduction revolute pair and a medial rotation-lateral rotation revolute pair of the shoulder joint assembly (Fig. 1, the proximal end of the shoulder joint mechanism 12 connects to the upper limb frame 11, wherein the articulation of the shoulder joint mechanism allows for abduction/adduction relative to the upper limb frame 11), and wherein the shoulder traction line is connected to the shoulder joint at one end, and to the shoulder pneumatic muscle element at the other end (Fig. 1, transmission device 23 runs between the shoulder joint mechanism and the muscle device 2).
	Lee does not disclose the back supporting panel with an adjustable length; a waist structure, wherein a lower end of the back supporting panel is fixedly connected to the waist structure; or two thigh structures and a hip joint assembly, the two this structures connected to the waist structure by the hip joint assembly, respectively. The waist structure comprising a waist transverse panel fixedly connected to the lower end of the back supporting panel and a waist pneumatic muscle element mounted on each thigh structure. Lee additionally does not explicitly disclose a shoulder traction wheel, wherein the shoulder traction wheel is fixed to the upper end of the arm structure.
	However, Velazquez teaches an adjustable mechanism exoskeleton having a back support structure (Fig. 2, back support 34) that is adjustable in length (Fig. 2, tubular bases 35 and tubular pieces 36 allow for an adjustment in length of the back support 34; see [0040]). Velazquez additionally teaches a waist structure (Fig. 2, frames 1 and 3 form a waist structure) that connects to a lower limb exoskeleton for assisting the user in walking (Fig. 1 depicts an actuated lower leg exoskeleton). The lower exoskeleton comprises two thigh structures (Fig. 1, pieces 13 and 14 form a thigh structure on both the left and right side) and a hip joint assembly (Figs. 2-3, rings 10, 12 and washers 11 form a portion of a hip joint assembly that attaches the thigh structures 13,14 to the frames 1 and 3 that form the waist structure). The waist structure comprises a waist transverse panel (Fig. 2, frame 1) fixedly connected to the lower end of the back supporting panel (Fig. 2, frame 1 is adjustably and fixedly attached to the back support 34 via the tubular pieces 35 and 36) and a waist pneumatic muscle element mounted on each thigh structure (Fig. 1, motor 15 is a pneumatic muscle element mounted on each thigh structure 13,14; [0035] discloses that all motor may be pneumatic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the back structure of Lee to be adjustable in length as taught by Velazquez to allow the device to be worn by individuals of varying heights.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Lee to have the waist structure and the lower leg exoskeleton as taught by Velazquez to help the user in walking as well as with the upper limb movements. The inclusion of the waist structure and lower leg exoskeleton of Velazquez in the modified device would result in the claimed “thigh structures,” “waist transverse panel,” and “waist pneumatic muscle element” as part of the modified device.
	The modified device of Lee does not explicitly disclose a shoulder traction wheel, wherein the shoulder traction wheel is fixed to the upper end of the arm structure (However, Fig. 1 of Lee appears to depict the upper arm mechanism 13 as having some type of wheel at its upper end to allow extension and flexion of the shoulder joint).
	However, Jacobsen teaches a biomimetic mechanical joint in an exoskeleton (Fig. 2), wherein the joint of the exoskeleton is a traction wheel (Fig. 2, pulley 142).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the shoulder joint of the modified device of Lee to have a wheel that connects to the actuating traction line as taught by Jacobsen to provide the shoulder joint with a mechanism for rotating to allow the user to extend and flex their shoulder.
	Regarding claim 4, the modified device of Lee has two arm structures (Lee, Fig. 1, depicts two arm structures), each of which comprises an upper arm assembly (Lee, Fig. 1, upper arm mechanism 13), an elbow joint member (Lee, Fig. 1, elbow joint mechanism 14), a forearm assembly (Lee, Fig. 1, lower arm mechanism 15), a wrist joint member (Fig. 5, wrist joint mechanism 19), and a hand assembly (Lee, Fig. 5 depicts a hand grip depending from the wrist joint mechanism 19), wherein an upper end of the upper arm assembly is connected to the shoulder joint connecting panel by the first hinge mechanism (Fig. 1, the upper end of upper am mechanism 13 connects to the shoulder joint mechanism 12 at the first hinge mechanism that allows for flexion and extension of the shoulder joint), and wherein a lower end of the upper arm assembly is connected to the forearm assembly by the elbow joint member to form a bend-stretch revolute pair of the elbow joint assembly (Fig. 1, a lower end of upper arm mechanism 13 connects to the lower arm mechanism 15 via the elbow joint mechanism 14 that allows for bending-stretching of the elbow joint), while the forearm assembly is connected to the hand assembly by the wrist joint member to form a bend-stretch revolute pair of the wrist joint assembly (Fig. 5, lower arm mechanism 15 is connected to the hand assembly by the wrist joint mechanism 19 to allow for bending-stretching of the wrist joint).
	Regarding claim 10, the modified device of Lee is an exoskeleton rehabilitation assisting system, comprising a control system (Lee, Fig. 4, processing unit 21) and an assisted exoskeleton rehabilitation device according to claim 1 (Lee, Fig. 1, depicts the exoskeleton rehab device, as modified in the rejection of claim, the control system comprising a gas source generator (Lee, Fig. 4 depicts a gas source leading to pressure valves 22), a controller (Lee, Fig. 4, processing unit 21), a pneumatic pressure reducing valve (Lee, Fig. 4, pressure valves comprise some type of pressure reduction), a solenoid valve group connected to the shoulder pneumatic muscle element (Fig. 4 depicts the pressure valves 22 connecting to the shoulder muscle elements.  The claim is interpreted as not positively claiming the waist, elbow, and wrist muscle elements because claim 10 is dependent on claim 1 which does not recite such muscle elements), and a driving circuit board disposed between the controller and the solenoid valve group (Lee, Fig. 4, processing unit 21 must operate on some type of circuit board), wherein the controller is for controlling the pneumatic pressure reducing valve to decompress a gas from the gas source generator, and wherein a signal input end of the solenoid valve group is connected to the driving circuit board which is configured to receive a preset control instruction from the controller (Lee, Fig. 4 depicts such communication lines and feedback; see [0028] for details on the control operations of the processing unit 21).
	Regarding claim 11, the modified device of Lee is a method for controlling an assisted exoskeleton rehabilitation device according to claim 1, comprising: controlling a  pneumatic pressure reducing valve to decompress a gas from a gas source generator by a controller (Lee, Fig. 21, depicts the processing unit 21 as controlling the pressure release from the valves); and controlling a solenoid valve group respectively connected to a shoulder pneumatic muscle element, so as to control inflation and deflation of the shoulder pneumatic muscle element, the waist pneumatic muscle element, the elbow pneumatic muscle element, and the wrist pneumatic muscle element (Fig. 4 depicts the pressure valves 22 connecting to the shoulder muscle elements.  The claim is interpreted as not positively claiming the waist, elbow, and wrist muscle elements because claim 11 is dependent on claim 1 which does not recite such muscle elements).
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Velazquez and Jacobsen, as applied to claim 1 above, and further in view of Lee et al (2017/0065441, hereafter referred to as “Lee 2”).
	Regarding claim 9, the modified device of Lee has the back supporting panel comprising two supporting panels (Velazquez, Fig. 2, tubular bases 35 form one panel and tubular pieces 36 form another panel), each of the supporting panels having a first section and a second section that are slidable relative to each other such that a length of the back supporting panel is adjustable (Velazquez, Fig. 2, bases 35 and 36 slide relative to one another, thereby adjusting the length of the back panel), and thereby a waist position is adjustable (Velazquez, Fig. 2, the length of the waist portion can be adjusted via tubular sections 5; see [0022]), and wherein the first section and the second section can be fastened through a locking screw (Velazquez, [0021], discloses the use of a locking pin or screw).
The modified device of Lee does not have a positioning sliding groove disposed on the first section and the second section respectively, and the fastening of the first and second section occurring through a cooperation between the positioning sliding groove and a locking screw.
However, Lee 2 teaches an exoskeleton with a waist portion (Fig. 3) wherein the length of the waist portion is configured to be adjusted by use of positioning sliding grooves (Fig. 3, sliding grooves 111, 121, 112, and 122) and locking screws (Fig. 3, locking screws 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin-and-hole adjustable structure of the modified device of Lee to be a pin-and-groove structure as taught by Lee 2, as such a modification is the simple substitution of one known frame adjustment means (i.e. the pin and sliding groove mechanism of Lee 2) for another known frame adjustment means (i.e. the pin and hole adjustable structure of Velazquez) to obtain the predictable result of allowing the dimensions of an exoskeleton to be adjusted in order to accommodate different sized users.

Allowable Subject Matter
6.	Claims 2-3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments filed on 3/11/2022 on Page 11 with respect to claim 1 and regarding none of the prior art of record disclosing “two thigh structures and a hip joint assembly, the two thigh structures connected to the waist structure by the hip joint assembly, respectively…the waist structure comprising a waist transverse panel fixedly connected to the lower end of the back supporting panel and a waist pneumatic muscle element mounted on each thigh structure” (“Feature A”) have been considered, but are not persuasive. The secondary reference of Velazquez teaches “Feature A” in its lower exoskeleton (see rejection of claim 1 above), wherein the lower exoskeleton is combined with the upper skeleton of Lee in the modified device for the purposes of helping the user in walking as well as with upper limb movements.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785